IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 46398

STATE OF IDAHO,                                  )
                                                 )    Filed: May 3, 2019
       Plaintiff-Respondent,                     )
                                                 )    Karel A. Lehrman, Clerk
v.                                               )
                                                 )    THIS IS AN UNPUBLISHED
CHRISTOPHER LEE BRISCOE,                         )    OPINION AND SHALL NOT
                                                 )    BE CITED AS AUTHORITY
       Defendant-Appellant.                      )
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Elmore County. Hon. Nancy Baskin, District Judge.

       Order relinquishing jurisdiction and executing a reduced sentence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Reed P. Anderson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                         Before HUSKEY Judge; LORELLO, Judge;
                                 and BRAILSFORD, Judge
                   ________________________________________________

PER CURIAM
       Christopher Lee Briscoe pleaded guilty to sexual exploitation of a child, Idaho Code
§ 19-2513. The district court imposed a ten-year sentence, with four years determinate. The
district court retained jurisdiction, and Briscoe was sent to participate in the rider program. After
Briscoe completed his rider, the district court relinquished jurisdiction and executed Briscoe’s
sentence after reducing his sentence to a nine-year sentence, with three years determinate.
Briscoe appeals, claiming that the district court erred by relinquishing jurisdiction.
       We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102

                                                  1
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990). The record in this case shows that the district court properly considered the
information before it and determined that probation was not appropriate. We hold that Briscoe
has failed to show that the district court abused its discretion in relinquishing jurisdiction.
       The order of the district court relinquishing jurisdiction and executing Briscoe’s reduced
sentence IS affirmed.




                                                   2